Case 7:20-cv-00165 Document 10-1 Filed on 07/22/20 in TXSD Page 1 of 5




   EXHIBIT 1
      Case 7:20-cv-00165 Document 10-1 Filed on 07/22/20 in TXSD Page 2 of 5




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

 UNITED STATES OF AMERICA,                         §
                                                   §
                           Plaintiff,              §
                                                   §
 v.                                                §           CASE NO.        7:20-CV-165
                                                   §
 11.580 ACRES OF LAND, MORE OR                     §
 LESS, SITUATE IN STARR COUNTY,                    §
 STATE OF TEXAS; AND VIOLA                         §
 GARZA, ET AL.,                                    §
                                                   §
                         Defendants.               §


        I, LOREN FLOSSMAN, hereby declare as follows:

        1.     I am employed as the Acquisition Program Manager, Wall Program Management

Office, U.S. Border Patrol Program Management Office Directorate, U.S. Border Patrol, U.S.

Customs and Border Protection, Department of Homeland Security. I make this declaration based

on my personal knowledge of the matters recited, or based upon information available to me from

personnel and files maintained by my agency in this matter.

        2.     The United States has a vital national security interest in controlling its international

borders. As part of the ongoing effort to gain operational control of the border and reduce illegal

entry, Congress has ordered the construction of physical barriers, roads, lighting, cameras, sensors,

and related infrastructure along the border between the United States and Mexico. Illegal

Immigration Reform and Immigrant Responsibility Act of 1996 (“IIRIRA”), Public Law 104-208,

Div. C, 110 Stat. 3009-546, 3009-554 (Sept. 30, 1996) (2000), codified as amended by the

REALID Act of 2005, Public Law 109-13, Div. B, 119 Stat. 231, 302, 306 (May 11, 2005), the

Secure Fence Act of 2006, Public Law 109-367, § 3, 120 Stat. 2638 (Oct. 26, 2006), and the 2008


                                            Page 1 of 4
                                Unsworn Declaration of Loren Flossman
     Case 7:20-cv-00165 Document 10-1 Filed on 07/22/20 in TXSD Page 3 of 5




Consolidated Appropriations Act, Public Law 110-161, Div. E, Title V, § 564 (Dec. 26, 2007), at

8 U.S.C. § 1103 and note. Pursuant to the foregoing construction authority, the Secretary of

Homeland Security has identified locations where such infrastructure would be most practical and

effective in securing the United States’ border with Mexico and deterring smuggling and illegal

entry.

         3.     The Act of Congress approved February 15, 2019, as Public Law 116-6, div. A, tit.

II, Section 230, 133 Stat. 13 (“Consolidated Appropriations Act of 2019”) appropriated the funds

that shall be used for this taking.

         4.     The subject land in this taking lies in close proximity to the border between the

United States and Mexico.

         5.     Pursuant to its delegated authority, U.S. Customs and Border Protection,

Department of Homeland Security has determined that the subject land is an appropriate location

for infrastructure, access roads, and/or staging and work areas needed for construction of physical

barriers and/or related infrastructure to secure the United States’ Southwest border and deter

smuggling and illegal entry from Mexico. The subject land is located in an area that my agency

has designated as “RGV-06” for purposes of the foregoing construction activities.

         6.     The United States requires prompt possession of the subject land so that it can

begin the foregoing construction activities.

7.       The United States has awarded task orders and issued notices to proceed with material

acquisition, fabrication, construction, and all other activities related to RGV-06 barrier

construction in an area that includes the subject land. The construction contract W9126G19D0033

for RGV-06 was awarded on August 7, 2019. Construction related activities in this project area

are scheduled to start on July 20, 2020; construction-related activities in specific segments in RGV-


                                             Page 2 of 4
                                 Unsworn Declaration of Loren Flossman
    Case 7:20-cv-00165 Document 10-1 Filed on 07/22/20 in TXSD Page 4 of 5




06 will start after the government obtains possession of the necessary real estate interest in the

subject land.

          8.    The United States has fully met its obligation to negotiate with the landowner(s) in

good faith, but has been unable to come to an agreement with the landowner(s) regarding this

matter.

          9.    The United States will incur significant monetary damages arising from delayed

start of construction if possession of the subject land is not obtained promptly. Delayed possession

of the subject land along with other tracts within RGV-06 could result in contract suspension costs,

including de-mobilization and re-mobilization costs, standby costs for equipment and crews, and

extended general conditions costs. These costs are estimated at $24,445 per day if possession of

the real estate needed for RGV-06 construction, including the subject land, is not obtained on or

before August 7, 2020.

          10.   Continued delays in possession could result in contract termination and subsequent

re-procurement, a process that could take more than a year and cost upwards of $8,840,400.

          11.   The national security interests of the United States will be harmed if possession of

the subject land in RGV-06 is not obtained promptly. The subject land is an area frequently

exploited by multiple Transnational Criminal Organizations (TCO’s) due to the close proximity of

the Rio Grande River (approximately 0.5 miles) and the municipality of Gustavo Diaz Ordaz,

Mexico. Gustavo Diaz Ordaz lies approximately 1 mile south of the International Boundary and

provides TCO’s the infrastructure needed to harbor and conceal their illegal commodities until

such time as it is most advantageous for them to attempt to smuggle across the border. The subject

land is primarily used for agriculture, which provides cover and concealment based on the crop

cycle. There is dense foliage to the south of the subject land which conceals entry; the subject land


                                            Page 3 of 4
                                Unsworn Declaration of Loren Flossman
    Case 7:20-cv-00165 Document 10-1 Filed on 07/22/20 in TXSD Page 5 of 5




also abuts or is otherwise in close proximity to a wildlife refuge to the west; and the subject land

is surrounded by foliage to the north and northeast which continues approximately two miles north

until reaching Expressway 83. TCO’s combine these terrain features to their advantage to avoid

detection and prefer to retrieve their illegal commodities near Expressway 83 where they can avoid

further detection and allow for fast vanishing into the local traffic and populace in the United

States. Starr County represents the number one county for narcotics seizures across the entire

Southwest border of the United States. The terrain features and volume of smuggled commodity

being exploited by TCO’s significantly increases the risk to the surrounding landowners, U.S.

Border Patrol, and assisting law enforcement agencies. There is also a risk to the illegal aliens and

the general population in this area during smuggling attempts. The planned border barrier project

in RGV-06 will provide much needed impedance and denial for the subject land and the

surrounding area, and will impose additional limitations to the ingress and egress routes available

to TCO’s along this section of the Southwest border.

       Pursuant to 28 U.S.C. 1746, I declare under penalty of perjury under the laws of the United

States of America that the foregoing is true and correct. Executed on this _____
                                                                            13   day of

  July
________________, 2020, in Washington, D.C.

                                                 Digitally signed by
                                Loren            Loren Flossman
                                                 Date: 2020.07.13
                                Flossman         07:36:05 -04'00'
                               __________________________________
                               LOREN FLOSSMAN
                               Acquisition Program Manager
                               Wall Program Management Office
                               U.S. Border Patrol Program Management Office Directorate
                               U.S. Border Patrol
                               U.S. Customs and Border Protection
                               Department of Homeland Security




                                            Page 4 of 4
                                Unsworn Declaration of Loren Flossman
